
	
		IV
		House Calendar No. 152
		111th CONGRESS
		2d Session
		H. RES. 980
		[Report No.
		  111–403]
		IN THE HOUSE OF
		  REPRESENTATIVES
		
			December 16, 2009
			Mr. Dent (for
			 himself, Mr. King of New York,
			 Mr. Bilirakis,
			 Mr. Daniel E. Lungren of California,
			 Mr. Olson,
			 Mrs. Miller of Michigan, and
			 Mr. Austria) submitted the following
			 resolution; which was referred to the Committee on Homeland
			 Security
		
		
			January 27, 2010
			Reported adversely from the Committee on
			 Homeland Security,
			 referred to the House Calendar, and ordered to be printed
		
		RESOLUTION
		Of inquiry directing the Secretary of
		  Homeland Security to transmit to the House of Representatives a copy of the
		  Transportation Security Administration’s Aviation Security Screening Management
		  Standard Operating Procedures manual in effect on December 5, 2009, and any
		  subsequent revisions of such manual in effect prior to the adoption of this
		  resolution.
	
	
		That the House of Representatives directs
			 the Secretary of Homeland Security to transmit to the House of Representatives,
			 not later than 14 days after the date of adoption of this resolution, a copy of
			 the Transportation Security Administration’s Aviation Security Screening
			 Management Standard Operating Procedures manual in effect on December 5, 2009,
			 and any subsequent revisions of such manual in effect prior to the adoption of
			 this resolution.
		
	
		January 27, 2010
		Reported adversely from the Committee on
		  Homeland Security,
		  referred to the House Calendar, and ordered to be printed
	
